Order, Supreme Court, New York County (Cahn, J.), entered January 28, 1981 and September 9, 1981, granting plaintiff partial summary judgment on the first cause of action, are unanimously reversed, on the law, without costs, and plaintiff’s motion for summary judgment on the first cause of action is denied, without costs. Triable issues of fact are presented at least as to whether there was authorized delivery of the indemnification agreement; and as to whether the reinstatement of the mortgage held by Jamaica Savings Bank was a condition precedent to the legal effectiveness of the indemnification agreement. We do not see any express terms of the written indemnification agreement that would be contradicted by such a condition. (See Hicks v Bush, 10 NY2d 488, 491.) Concur — Sandler, J. P., Carro, Silverman, Bloom and Fein, JJ.